Title: To Alexander Hamilton from Benjamin Lincoln, [8 January 1794]
From: Lincoln, Benjamin
To: Hamilton, Alexander


[Boston, January 8, 1794] “By the 61st: Section of the Act intit⟨led⟩ ‘to provide more effectually for the collection of duties &c’ … it is necessary that the importer should be the exporter to intitle him to the suspension of his bond. A practice is now crept into Existance which creates a vast deal of confusion & delay in doing the business in this office for most of the importers come & say that they are the exporter when in fact we have reason to believe that they are not.… I wish to Ask Whether the importer can with propriety tender himself as the exporter.…”
